DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BREON T. DAVIS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2011

                         [November 30, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 09-003309CF10B, 09-005099CF10A and 11-
008711 CF10A.

  Breon T. Davis, DeFuniak Springs, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.